DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention discloses a terminal for controlling packet duplication in a wireless communication system.
The closest prior art of record, Vrzic et al. U.S. Patent Pub. No. 2018/0098250 has a general teaching of performing packet duplication wherein a terminal is configured to activate packet duplication at a PDCP layer (0012).
Vrzic, however fails to disclose a terminal for controlling packet duplication in a wireless communication system that is configured to receive, from a base station, Packet Data Convergence Protocol configuration information including a duplication field for a plurality of Radio Link Control entities via a Radio resource control message, identify at least one activated RLC entity from among the plurality of RLC entities, based on the duplication field for the plurality of RLC entities, and duplicate a PDCP packet and transmit the duplicated PDCP packet to the at least one activated RLC entity, as explicitly described in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646